—Order unanimously affirmed without costs. Memorandum: Family Court properly denied petitioner’s motion to set aside the prior order setting visitation in accordance with the parties’ stipulation. The testimony of petitioner in support of her application was incredible and contradictory and did not establish that she had been coerced. In particular, the testimony that petitioner entered into the stipulation because of the threats and abuse of respondent is contradicted by her admission that she entered into the stipulation in the belief that respondent would be residing with her and the baby. (Appeal from Order of Erie County Family Court, O’Donnell, J.— Visitation.) Present—Denman, P. J., Green, Fallon, Doerr and Balio, JJ.